DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.

Response to Amendment
Applicant's amendments/arguments filed on June 4, 2021 with respect to amended independent claim 1 has been fully considered. Based on the Applicant's Amendments, the 35 U.S.C. 103 Claim Rejections previously set in the Office Action mailed on 03/24/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1-2, 5-12, 15-22 and 25-30 are allowed. Claims 3-4, 13-14 and 23-24 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a method of performing wireless communication. The method comprising: receiving, by a user equipment (UE) from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session; evaluating, by the UE in response to the request, that the 

Regarding amended independent claim 1, the closest prior art of Li discloses a method 200 for providing communication services (Li, Fig. 1, Fig. 2, [0036]). Li discloses that an end user device 110 monitors for connection requests being generated by the end user device 110, where the connection requests are used for transmitting data over a number of different networks. The end user device 110 includes different controllers and modules, where one of the modules generates the connection requests and other module, such as the baseband controller or transceiver receives the connection requests before their transmission (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0036], Fig. 4, [0055]). After the connection request, the end user device 110 determines to perform barring of the first cell based on barring threshold values for the connection requests, such as maximum number of failed connection requests and maximum time period over which the failed connection requests are to occur. N and T1 values are the barring threshold values evaluated by the end user device 110 to perform the barring of the first (Li, Fig. 2, [0037]-[0038], [0041]). The end user device 110 determines that the barring threshold values N and T1 are satisfied, where T1 is the maximum time period over which the failed connection requests are to occur. After the end user device determines that the barring threshold values N and T1 are satisfied, the end user device 110 determines whether a cell barring timer has expired. The cell barring timer is designated or derived from the configuration information previously received. The cell barring timer allows for perform selection for another cell, such as another network shown in Fig. 1, for the connection requests (Li, Fig. 1, Fig. 2, [0041]-[0042]). Based on the cell barring timer, the end user device 110 performs the selection for another cell in order to perform the connection and transmit data via the another cell for the connection request (Li, [0002]-[0003], Fig. 1, [0016], Fig. 2, [0042]).

Regarding amended independent claim 1, the closest prior art of Wirtanen discloses that a mobile device 102 includes applications 202, 204 and 206, where the NAS module 208 of the mobile device 102 receives the connection requests from the applications to establish a connection for transmitting traffic related to user data. The process then proceeds with access class barring (Wirtanen, Figs. 2-6, [0029]). Wirtanen further discloses that the RRC module 210 of the mobile device 102, in response to checking that the access to cell is barred for the connection, sets in a notification that the access to the cell is barred by indicating a failure or rejection for the connection (step 506) (Wirtanen, [0012], Fig. 2, [0025], Fig. 5, [0029], Fig. 7, [0031]). The application evaluates the notification of the failure or rejection for the connection to determine that the connection is barred, and to retry the connection request until after expiration of the access-class-barring timer indicated in the notification. Also, the application of the mobile device 102 determines that the access to the cell is barred during the access-class-barring timer, based on the indication received from the RRC module 210.

Regarding amended independent claim 1, the closest prior art of Umatt discloses that the UE camps on an acceptable cell which is then barred for a specified barred timer duration. The UE reselects another strongest acceptable cell and transmits data (i.e. an emergency call) on that cell, while also performing signal strength measurements on neighbor cells (i.e. the previously acceptable used cell) to remain in the strongest UMTS or GSM cell at all times. In other words, the UE performs a call on a current strongest acceptable cell according to a specified barred timer duration, while performs signal strength measurements on neighbor cells (i.e. the previously acceptable used cell). After the barring timer duration, signal strength measurements are performed for the previously acceptable used barred cell, which indicates that the UE transmits data to the current strongest acceptable cell while the signal strength of the previously acceptable used barred cell is available and measured by the UE (Umatt, Fig. 1, [0036], [0041], Fig. 2, [0062], Fig. 4, [0035], Fig. 7, [0067]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A method of performing wireless communication, the method comprising: 
receiving, by a user equipment (UE) from an application, a request for at least one of establishment of a packet data unit (PDU) session or uplink (UL) data transfer via a previously established PDU session; 
evaluating, by the UE in response to the request, that the requested establishment of the PDU session or UL data transfer via the previously established PDU session to a first network is barred by access control and an access barring time; 
determining, by the UE, that the access barring time exceeds a threshold; 
setting to unavailable, by the UE in response to the determining, an access control availability status for the PDU session; 
assessing a consolidated first network availability status based, at least in part, on the access control availability status for the PDU session and a non-access control availability status of the UE; 
detecting, by the UE, that the consolidated first network availability status for the PDU session was changed to unavailable as a result of the setting; 
checking, by the UE in response to the detecting, that configured policies permit the requested or previously established PDU session to be on a second network; and 
transferring, by the UE, data of the requested or previously established PDU session on the second network in accordance with the configured policies, while the non-access control availability status of the UE with respect to the first network is set to available, based, at least in part, on the detecting” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 11 and 21 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486.  The examiner can normally be reached on M-F 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473